Goodrich, P. J.:
The plaintiff,; in June, 1896, was in the employ of the Hecla Iron Works, which was contractor for the construction of the iron work in the Eagle Storage Warehouse. The defendants were contractors for the entire stone and brick work. The building was nearly constructed, and there was an elevator shaft extending from the first floor to the top of the • structure, and open all the way to the top. None of the floors in the building had been laid. The plaintiff had occasion, in-the course of his employment, to go to the cellar, and entered the shaft for the purpose of crossing over to the ladder' which led into the cellar: This was a route usually taken by the workmen engaged in the building, and, as the plaintiff testified, the only way he had to go. There was a plank laid across the shaft' *589upon which the plaintiff walked, and, while "on the plank, he was struck on the head and seriously injured by a brick which fell from above. There were some bricklayers of the defendants doing their work on a scaffold some four or five planks wide, between the sixth and seventh floors. Shortly before the accident other bricks had fallen down the shaft, and the workmen had been cautioned by another person to be careful. There is evidence that one of the defendants had been present, from time to time, previously to the accident, directing the movements of the bricklayers. There is evidence that no workman, other than those of the defendants, were at work on the floors above the plaintiff.
At the close of the plaintiff’s evidence, the defendants moved to dismiss the complaint on the ground that no negligence of the defendants had been proven, and the court granted the motion although the plaintiff asked to have that question submitted to the jury-
The fact that the brick fell from above where the workmen of the defendants, and only their workmen, were engaged, calls upon the defendants for explanation of the circumstances. Such was the decision in the case of Poulsen v. Nassau El. R. R. Co. (18 App. Div. 221), where an electric fuse on a passenger car suddenly burned out with so great a flash and light that it frightened a passenger, causing her to jump from the car, whereby she sustained an injury. It is true that this was an action by a passenger against a carrier, but, while that fact measures tire degree of care required by the carrier in the use of appliances, the principle enunciated governs the present controversy. The facts there, and equally the facts here, cast upon the defendants the necessity of explaining the circumstances, and showing that the fall of the brick was not occasioned by the act or negligence of any of their servants, or that adequate protection against the danger of such falling had been provided.
In the case of Reilly v. Atlas Iron Construction Co. (83 Hun, 196), where a brick fell from the upper story of a building in the course of construction and injured a workman below, it was shown that employees of the defendant, and no others, were engaged in moving a derrick above the floor where the plaintiff was, and it was held that a direction of a verdict for the defendant, at the close of *590all the evidence, was error, the cburt saying: “From the facts established by the evidence, and from the circumstances surrounding the occurrence, the rational conclusion seems to be that the defendant’s men, in moving the derrick,, caused it to impinge against the pile of brick, and that such impingement displaced the bricks, and precipitated them into the cellar upon the head of the plaintiff, and inflicted the injuries for which he seeks compensation in this action. The circumstances are inconsistent with any other hypothesis, and the falling of the bricks can be accounted for upon no other theory. Even, however, if different minds might reach diverse con-, elusions and a jury may draw a different inference, the case is yet a proper one for the determination of a jury.”
This decision proceeded upon the same theory as. the ease of Poulsen v. Nassau R. R. Co. (supra), that the defendant was put' to his proof that the fall of the brick was not occasioned by its negligence. Upon a subsequent trial of the action, evidence was given by a witness who saw the derrick strike the pile of brick and knock it down, and a verdict for the plaintiff was affirmed by this court. (3 App. Div. 363.)
We think, therefore, that the dismissal of the complaint was error, for which the judgment must be reversed.
All concurred.
Judgment reversed, and new trial granted, costs to abide the event.